Title: Thomas Jefferson to Benjamin Henry Latrobe, 7 August 1817
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


          
            Dear Sir
            Monticello
Aug. 7. 17.
          
          I wrote on the 3d in answer to your’s of the 24th July. that of the 28th is delivered to me just as I am setting out for Bedford to be absent 6. weeks. after the date of mine to you on the subject of the Stone cutter, we had a meeting of our visitors who supposing you had full employment for all your hands desired me to write to Leghorn for a stone cutter, which I have done. the qualification I have required is the being able to cut an Ionic capital. we shall finish our Doric pavilion by the 1st April, and shall then begin the Ionic one, & after that the Corinthian.  possibly our workmen may not be equal to this Capital, & if so and you can spare then mr Johnson, we may ask him of you to do  the Corinthian work. the ornaments of the frize of all of them I propose to have of lead. I have been fortunately able to get a bricklayer who makes & lays the oil stock brick, a capital hand. I hope we shall recieve in time some sketches of fronts from you. a thousand preparatives for my journey oblige me to place here the renewal of my assurances of esteem & respect.
          Th: Jefferson
        